Citation Nr: 1704001	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  11-10 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317 and as secondary to a service-connected psychiatric disability.  

2.  Entitlement to service connection for chronic fatigue syndrome, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317 and as secondary to a service-connected psychiatric disability.  

3.  Entitlement to service connection for vertigo, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317 and as secondary to a service-connected psychiatric disability.  

4.  Entitlement to service connection for a disability manifested by joint and muscle pain, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317 and as secondary to a service-connected psychiatric disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to April 1989 and from January 2003 to April 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran testified at a hearing at the RO before the undersigned in November 2013.  A transcript of that hearing is of record.


REMAND

In April 2014, the Board remanded the Veteran's claims, requesting that the Veteran be provided a VA examination.  The Board specifically indicated that a VA examiner, having examined the Veteran, was to offer opinions as to the etiologies of the claimed disabilities.  In a May 2014 VA medical examination report, a VA nurse practitioner, reported interviewing the Veteran, performing an examination, and reviewing the claims file.  When asked to opine as to whether the claimed disabilities were related to service, to include as due to an undiagnosed illness, the examiner stated that it was less likely than not that the disabilities were related to service because the service medical records contained no notation regarding those illnesses.  The Board finds that opinion is inadequate because it ignores the Veteran's lay reports of disability symptomatology both during and soon after service.  When asked to opine as to whether the claimed disabilities were caused or permanently aggravated by a service-connected psychiatric disability, the examiner stated that, because there was no known medical causation for the fatigue, vertigo, and joint pain symptoms, it was at least as likely as not that they were caused by a psychiatric disability.  The Board finds that opinion inadequate because it offers no basis as to why the disabilities, having no medical causation, were nonetheless medically caused by the Veteran's psychiatric disability.  Finally, the examiner stated that the Veteran's claimed disabilities were less likely than not permanently aggravated beyond the natural progression by a service-connected psychiatric disability because the psychiatric illness appeared to have not increased in severity itself during the appeal period.  The Board finds that opinion is inadequate because it does not explain why the changes in severity of the psychiatric disability would affect the severity of the claimed illnesses.  

After the issuance of the May 2014 VA medical examination report, two additional medical opinions, dated September 2014 and February 2015, regarding the etiologies of the Veteran's claimed disabilities were obtained.  In the medical opinions, both of the individual VA examiners indicated that they had not examined the Veteran prior to writing the opinions.  The Board finds that the development conducted does not sufficiently comply with the Board's April 2014 remand instructions, which requested that a VA examiner who had examined the Veteran was to provide the opinions regarding the etiologies of the claimed disabilities.  A remand is necessary to schedule an additional VA examination.   

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for a service-connected psychiatric disability and the claimed skin disability, chronic fatigue syndrome, vertigo, and disability associated with joint and muscle pains.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.

2.  Schedule the Veteran for a Gulf War Protocol medical examination to be performed by a qualified examiner who is a medical doctor.  The examiner must review the claims file and the report should note that review.  The Veteran asserts that a skin disability and vertigo began during service in Kuwait, and that chronic fatigue and a disability manifested by joint pain and aching muscles began shortly after service and are related to service.  Any diagnostic test or consultation deemed necessary by the examiner should be conducted and incorporated into the examination report.  Any opinion expressed by an examiner should be supported by a rationale.  The examiner should provide the following:

(a)  Provide a diagnosis of any disability manifested by skin symptomatology, chronic fatigue, vertigo or dizziness, and joint or muscle pain.  Specifically opine as to whether a diagnosis of chronic fatigue syndrome is warranted.  If no diagnoses can be made, state whether the Veteran's symptoms are related to an undiagnosed illness or related to a medically unexplained chronic multisymptom illness.  Specifically state whether each claimed disability, a skin disability, chronic fatigue, vertigo, and a disability manifested by joint and muscle pain can be attributed to any known medical causation.

(b)  Provide an opinion whether it is at least as likely as not (50 percent or greater probability) that any skin disability, chronic fatigue, vertigo, and disability manifested by joint or muscle pain, began in or is related to active service.

(c)  Is at least as likely as not (50 percent or greater probability) that any diagnosed skin disability, chronic fatigue syndrome, vertigo, or a disability manifested by joint or muscle pain was caused by a service-connected psychiatric disability.

(d)  Is at least as likely as not (50 percent or greater probability) that any diagnosed skin disability, chronic fatigue syndrome, vertigo, or a disability manifested by joint or muscle pain has been permanently aggravated beyond the normal progression by a service-connected psychiatric disability.  

4.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

